Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-3, 5-7, 9-14, 16-18 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 10-6-22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iseki (US 20040163951) in view of Hong (US 20050133365).

As to claim 1, Iseki discloses a process chamber comprising:
A chamber body (figure 9: vacuum chamber 2);
A substrate support disposed in the chamber body (figure 9: anode [substrate support] 6 for substrate 5);
A sputtering target disposed in the chamber body having a surface facing the substrate support (figure 2: target 3 facing substrate);
A magnetron disposed over the sputtering target (figure 2: magnets 95 and 105);
The magnetron comprising magnets having ends facing the sputter target that define a plane that is tilted at an acute angle with respect to the sputtering target (figure 9: showing magnets 95 and 105 with ends facing target 3, and forming an angle ‘theta’ with respect to target [theta shown as backing plate angle with respect to target, but backing plate plane and magnet ‘top’ plane is parallel]).

As to the claim limitation of the angle of the magnetron being between about 0.3 and 5 degrees, Iseki discloses use of a slant angle of 5 to 15 degrees to obtain the desired effect of increased target usage efficiency (paragraph 100; figure 5; paragraph 16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an angle of about 0.3 degrees to about 5 degrees, because Iseki explicitly discloses an overlapping range as about 5 degrees intersects with the disclosed range starting with 5 degrees.
	Iseki, while disclosing a rotating magnetron system for a sputtering apparatus, is silent as to movement of the magnetron along an axis parallel to the rotational axis.
	Hong discloses a magnetron structure for a sputtering apparatus in which the magnetron contains both a magnet rotating mechanism and a ‘lifting’ mechanism to move the magnets in a direction parallel to a rotation axis to both increase target usage and compensate for target erosion (abstract; figure 4; paragraph 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to both rotate and ‘lift’ a magnet as disclosed by Hong, in the system of Iseki, because this allows for adjustment of the field to compensate for target erosion (Hong at paragraph 40).
As to claim 2, Iseki discloses a backing plate coupled to the magnets (figure 2: base [backing plate] 8) and Hong discloses the parallel movement, as discussed above.
As to claim 3, Hong discloses the magnetron within a coolant chamber and a movement shaft with rotary seals through the chamber wall into the coolant chamber (figure 4: rotary shaft 82 through housing 94; figure 10: rotary sealing structure for feedthrough to cooling bath area 116).
As to claims 5-6, Hong discloses a motor configured to move the magnetron along an axis of rotation during operation (figure 4).
As to the rotation being continuous or discrete, the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).   Iseki explicitly discloses continuous motion (paragraph 54).  However, any motive device is necessarily also capable of being stopped (turned off, power removed, disconnected etc.).
As to claim 7, Iseki discloses a process chamber comprising:
A chamber body (figure 9: vacuum chamber 2);
A substrate support disposed in the chamber body (figure 9: anode [substrate support] 6 for substrate 5);
A sputtering target disposed in the chamber body having a surface facing the substrate support (figure 2: target 3 facing substrate);
A magnetron disposed over the sputtering target (figure 2: magnets 95 and 105);
The magnetron having a backing plate having a longitudinal direction that is tilted at a first acute angle with respect to the surface of the sputtering target (figure 9: base [backing plate] 8 holding the magnets and tilted at an angle ‘theta’ with respect to the target surface).

As to the claim limitation of the angle of the magnetron being between about 0.3 and 5 degrees, Iseki discloses use of a slant angle of 5 to 15 degrees to obtain the desired effect of increased target usage efficiency (paragraph 100; figure 5; paragraph 16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an angle of about 0.3 degrees to about 5 degrees, because Iseki explicitly discloses an overlapping range as about 5 degrees intersects with the disclosed range starting with 5 degrees.
	Iseki, while disclosing a rotating magnetron system for a sputtering apparatus, is silent as to movement of the magnetron along an axis parallel to the rotational axis.
	Hong discloses a magnetron structure for a sputtering apparatus in which the magnetron contains both a magnet rotating mechanism and a ‘lifting’ mechanism to move the magnets in a direction parallel to a rotation axis to both increase target usage and compensate for target erosion (abstract; figure 4; paragraph 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to both rotate and ‘lift’ a magnet as disclosed by Hong, in the system of Iseki, because this allows for adjustment of the field to compensate for target erosion (Hong at paragraph 40).

As to claim 11, Iseki discloses a process chamber for use with a sputtering target comprising:
A chamber body (figure 9: vacuum chamber 2);
A substrate support disposed in the chamber body (figure 9: anode [substrate support] 6 for substrate 5);
A sputtering target disposed in the chamber body (figure 2: target 3);
A magnetron disposed over the sputtering target (figure 2: magnets 95 and 105);
The magnetron comprising magnets having ends facing the sputter target that define a plane that is tilted at an acute angle with respect to the sputtering target (figure 9: showing magnets 95 and 105 with ends facing target 3, and forming an angle ‘theta’ with respect to target [theta shown as backing plate angle with respect to target, but backing plate plane and magnet ‘top’ plane is parallel]).

As to the claim limitation of the angle of the magnetron being between about 0.3 and 5 degrees, Iseki discloses use of a slant angle of 5 to 15 degrees to obtain the desired effect of increased target usage efficiency (paragraph 100; figure 5; paragraph 16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an angle of about 0.3 degrees to about 5 degrees, because Iseki explicitly discloses an overlapping range as about 5 degrees intersects with the disclosed range starting with 5 degrees.
	Iseki, while disclosing a rotating magnetron system for a sputtering apparatus, is silent as to movement of the magnetron along an axis parallel to the rotational axis.
	Hong discloses a magnetron structure for a sputtering apparatus in which the magnetron contains both a magnet rotating mechanism and a ‘lifting’ mechanism to move the magnets in a direction parallel to a rotation axis to both increase target usage and compensate for target erosion (abstract; figure 4; paragraph 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to both rotate and ‘lift’ a magnet as disclosed by Hong, in the system of Iseki, because this allows for adjustment of the field to compensate for target erosion (Hong at paragraph 40).

 As to claim 12, Iseki discloses a backing plate coupled to the magnets (figure 2: base [backing plate] 8) and Hong discloses the parallel movement, as discussed above.
As to claim 13, Iseki discloses a connector disposed over the backing plate (figure 2: member [connector] 16 connecting base 8 to rotary shaft 11).
As to claim 14, Iseki discloses the connector is positioned in the center [symmetric longitudinally] of the backing plate (figure 2: showing central location of member 16 aligned with central rotation axis [dotted line, unlabeled]).
As to claim 16, Hong discloses the magnetron cavity within a cooling chamber (figure 4: magnets and support structure within cooling water bath 116; paragraph 13).
As to claim 17, Hong discloses the movement shaft for the magnetron through the cooling chamber and rotary seals with a wall (figure 4: rotary shaft 82 through housing 94; figure 10: rotary sealing structure for feedthrough to cooling bath area 116).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iseki in view of Hong, as applied to claim 7 above, and further in view of Wang (US 20200105511).
As to claim 9, Iseki discloses a magnetron system for a sputtering apparatus in which the magnet structure is angled with respect to the target to a range of angles, as discussed above, but is silent as to the angle being about 1 to 2 degrees.
Wang discloses a magnetron system for a sputtering apparatus in which the magnet structure can be angled with respect to the target (abstract; figures 1-2) to obtain more random and uniform magnetic fields (abstract; paragraph 36).  Wang discloses the angle between the magnet structure and target can be between 0 and 2 degrees (paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use angles between 0 and 2 degrees, as disclosed by Wang, in the system of Iseki, because this allows for increased uniformity without structural contact (Wang at paragraphs 34 and 36).
Claims 10 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iseki in view of Hong, as applied to claims 7 and 16 above, and further in view of Wang (US 20200105511).
As to claim 10, Iseki discloses a plurality of magnets coupled to the backing plate (figure 9: magnets 95 and 105) and Hong discloses a plurality of magnets and a motor to effect the movement and rotation and the magnetron (figure 4: drive 84 for magnets 74 and 78), but are silent as to a linearly arranged magnets.
Guo discloses a magnetron for a sputtering apparatus with a plurality of magnets which can be rotated (abstract; paragraph 29).  Guo also discloses knowledge in the art of arranging the magnets in linear arrays designed for trapping electrons near the target surface and therefore increasing erosion uniformity (abstract; paragraphs 2-4; figure 4A-B: linearly arranged arrays).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use linear arrays, as disclosed by Guo, in the system of Iseki in view of Hong, because this allows for electron trapping at the target surface (Guo at abstract).
As to claim 18, Iseki and Hong disclose a symmetrical connection to the backing plate form the rotation shaft (Iseki at figure 11: shaft 74; Hong at figure 17), but are silent as to concentrically arranged magnets.
Guo discloses a magnetron for a sputtering apparatus with a plurality of magnets which can be rotated (abstract; paragraph 29).  Guo also discloses knowledge in the art of arranging the magnets in concentric circle arrays designed for trapping electrons near the target surface and therefore increasing erosion uniformity (abstract; paragraphs 2-4; figure 2a-b: concentric circle array embodiment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use concentric arrays, as disclosed by Guo, in the system of Iseki in view of Hong, because this allows for electron trapping at the target surface (Guo at abstract).



Response to Arguments

Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection, as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794